                                         Case 4:19-cv-07848-HSG Document 161 Filed 12/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J. B.,                                                 Case No. 19-cv-07848-HSG
                                   8                        Plaintiff,                          ORDER DENYING MOTION FOR
                                                                                                LEAVE TO FILE MOTION FOR
                                   9                 v.                                         RECONSIDERATION
                                  10     G6 HOSPITALITY, LLC, et al.,                           Re: Dkt. No. 156
                                  11                        Defendants.

                                  12
Northern District of California
 United States District Court




                                  13              Plaintiff J.B. (“Plaintiff”) has filed a motion for leave to file a motion for reconsideration,
                                  14   Dkt. No. 156 (“Mot.”), of the Court’s August 20, 2020, Order Granting Motions to Dismiss. See
                                  15   Dkt. No. 132 (“Order”). Having considered Plaintiff’s motion, the Court DENIES it.
                                  16              The Court will not repeat the full underlying facts and procedural posture of this motion,
                                  17   but instead refers the parties to its previous Order. See Order. Plaintiffs seeks reconsideration of
                                  18   “the portion of the Order finding that Defendant Craigslist qualifies for immunity under
                                  19   Communications Decency Act Section 230(c) and dismissing Plaintiff’s state law claims against
                                  20   Craigslist without leave to amend.” Mot. at 1.
                                  21              Civil Local Rule 7-9 allows a party to seek reconsideration on the following bases:
                                  22                       (1) That at the time of the motion for leave, a material difference in
                                                          fact or law exists from that which was presented to the Court before
                                  23                      entry of the interlocutory order for which reconsideration is sought.
                                                          The party also must show that in the exercise of reasonable diligence
                                  24                      the party applying for reconsideration did not know such fact or law
                                                          at the time of the interlocutory order; or
                                  25
                                                          (2) The emergence of new material facts or a change of law occurring
                                  26                      after the time of such order; or
                                  27                      (3) A manifest failure by the Court to consider material facts or
                                                          dispositive legal arguments which were presented to the Court before
                                  28                      such interlocutory order.
                                          Case 4:19-cv-07848-HSG Document 161 Filed 12/10/20 Page 2 of 3




                                   1   Civil L.R. 7-9(b). First, Plaintiff seemingly argues that reconsideration is warranted on the second

                                   2   basis because subsequent Supreme Court authority “supports the conclusion that Section 230

                                   3   immunity does not apply to Craigslist.” Mot. at 4. The Court rejects this argument, as the

                                   4   authority cited does not qualify as a change in or clarification of controlling law. Plaintiff

                                   5   contends that “the Supreme Court recently confirmed that the originally intended scope of Section

                                   6   230 is ‘a far cry from what has prevailed in court,’ and implored lower courts to stop ‘reading

                                   7   extra immunity into statutes where it does not belong.’ ” Mot. at 1 (citing Malwarebytes, Inc. v.

                                   8   Enigma Software Group USA, LLC, No. 19-1284, 2020 WL 6037214, at *2 (Oct. 13, 2020)).

                                   9   Plaintiff effectively acknowledges that her argument falls short under Local Rule 7-9(b)(2). See

                                  10   Mot. at 6 (“To the extent this Court finds Justice Thomas’s warning instructive, then, it would be

                                  11   difficult to argue that it does not apply to this case.”)

                                  12           More importantly, Plaintiff failed to provide important context in her motion, namely that
Northern District of California
 United States District Court




                                  13   the Supreme Court denied certiorari in Malwarebytes, and that the only certiorari-stage

                                  14   explanatory writing came from Justice Thomas, who agreed with the decision to deny certiorari.

                                  15   See 2020 WL 6037214, at *1. Justice Thomas wrote separately to “explain why, in an appropriate

                                  16   case, [the Supreme Court] should consider whether the text of [47 U.S.C. § 230] aligns with the

                                  17   current state of immunity enjoyed by Internet platforms.” Id. Justice Thomas expressly indicated

                                  18   that the Court “need not decide [] the correct interpretation of” the Act, and simply stated his

                                  19   opinion that it should do so in the appropriate case. Id. at *5. This is far from showing a change

                                  20   in or clarification of controlling law meriting reconsideration.

                                  21           Second, Plaintiff argues that reconsideration is warranted because the Court issued its

                                  22   Order “without the benefit of robust briefing on this issue” and requests that the Court “at least

                                  23   entertain complete briefing on whether Plaintiff’s new allegations warrant just discovery into

                                  24   whether Craigslist can properly assert immunity here.” Mot. at 7. The Court first notes that this

                                  25   second argument does not satisfy any of the requirements of Civil Local Rule 7-9. Plaintiff cites a

                                  26   series of cases indicating that courts may reconsider an order “for any reason it deems sufficient.”

                                  27   See Mot. at 4 (citing In re Intuitive Surgical Sec. Litig., No. 13-01920, 2014 WL 7146215, at *2

                                  28   (N.D. Cal. Dec. 15, 2014) (quoting Abada v. Charles Schwab & Co., Inc., 127 F. Supp. 2d 1101,
                                                                                           2
                                         Case 4:19-cv-07848-HSG Document 161 Filed 12/10/20 Page 3 of 3




                                   1   1102 (S.D. Cal. 2000)). But finding no sufficient reason to allow for further briefing, the Court

                                   2   declines to do so here. In support of this second argument, see Mot. at 6, Plaintiff cites a district

                                   3   court case from Washington that concluded § 230(c) does not bar state law claims against

                                   4   Craigslist. See M.L. v. craigslist Inc., No. C19-6153 BHS-TLF, 2020 WL 5494903, at *4 (W.D.

                                   5   Wash. Sept. 11, 2020). Plaintiff notes that in this case the Court “conclude[d] that Plaintiff ‘pled

                                   6   no facts to support’ the argument that Craigslist does not satisfy the Section 230 immunity criteria,

                                   7   . . . but nevertheless dismissed Plaintiff’s state law claims against Craigslist without leave to

                                   8   amend.” Mot. at 6 (citing Order at *11). And Plaintiff argues that her “amended allegations

                                   9   extend far beyond those found to be sufficient” in M.L. Mot. at 6. The Court finds that nothing in

                                  10   M.L., which is not controlling authority, warrants reconsideration.

                                  11          Because Plaintiff fails to show that reconsideration is appropriate based on either of her

                                  12   arguments, the motion is DENIED.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: 12/10/2020

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
